PER CURIAM:
Sherman Eugene Vaughn appeals from the district court’s order denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Vaughn, No. 1:06-cr-00067-CMH-1 (E.D.Va. filed Aug. 25, 2008; entered Aug. 26, 2008). We deny Vaughn’s motion for a stay pending appeal and his motion to remand this ease to the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.